COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Thomas Wayne Florence v. The State of Texas

Appellate case numbers:     01-20-00556-CR

Trial court case number:    10-CR-1217

Trial court:                56th District Court of Galveston County

       Appellant, Thomas Wayne Florence, proceeding pro se, has filed a “Request to
Clerk and Court to Know the Names of the Justices Hearing Said Cause on Appeal if En
Banc Request Review not Granted.” Appellant’s motion states that he intends to file a
motion to recuse Justice Kelly and Justice Hightower if they are members of the panel
deciding this appeal. The Clerk of this Court has sent the notice of submission for this cause
identifying the panel members as Justices Goodman, Rivas-Molloy, and Farris. Neither
Justice Kelly nor Justice Hightower is a member of the panel.

       Accordingly, the Court dismisses as moot appellant’s motion.

       It is so ORDERED.



Judge’s signature:    /s/ April L. Farris
                      Acting individually      Acting for the Court


Date: December 30, 2021